                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION


 ATLANTIC COAST PIPELINE, LLC               )
                                            )
           Plaintiff,                       )
                                            )                       Case No. 3:18-cv-00115
 v.                                         )
                                            )
 NELSON COUNTY BOARD OF SUPERVISORS, et al. )
                                            )
           Defendants.                      )

                         MEMORANDUM IN SUPPORT OF
                   MOTION TO DISMISS PURSUANT TO RULE 12(B)(6)

        Defendants Nelson County Board of Supervisors and Nelson County, Virginia,

 (collectively, the “County”), by counsel, submit this memorandum in support of their motion to

 dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                                  STATEMENT OF THE CASE

        Plaintiff, Atlantic Coast Pipeline, LLC (“ACP”) filed a complaint for declaratory

 judgment and injunction relief, seeking a declaration from this Court that the County’s

 Floodplain Management Ordinance is preempted by the Natural Gas Act, preliminary and

 permanent injunctions from enforcing the County’s Floodplain Management Ordinance against

 ACP, and attorneys’ fees and costs.

                                    STATEMENT OF FACTS

        ACP is an interstate natural gas company consisting of a partnership between subsidiaries

 of Dominion Energy, Inc., Duke Energy Corporation, and The Southern Company engaged in

 the business of transporting natural gas in interstate commerce through the Northeast and Mid-

 Atlantic markets, including Virginia. (Compl. ¶¶ 1, 2.) ACP was formed for the purposes of




Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 1 of 18 Pageid#: 192
 owning, developing, constructing, operating, and maintaining approximately 600 miles of

 underground natural gas transmission pipeline to transport natural gas from West Virginia

 through Virginia on its way to North Carolina. The pipeline will cross approximately 27.2 miles

 of Nelson County. (Id. ¶ 8.)

        ACP is regulated by the Federal Energy Regulatory Commission, which determines

 whether natural gas transportation facilities are in the public convenience and necessity and

 grants Certificates of Public Convenience and Necessity to construct and operate such facilities

 when and where it deems appropriate. (Id. ¶ 10.)

        On September 18, 2015, ACP applied for a Certificate of Public Convenience and

 Necessity, and such Certificate was granted by FERC on October 13, 2017. (Id. ¶¶ 12, 13.) The

 FERC Certificate contains the following statement: “Any state or local permits issued with

 respect to the jurisdictional facilities authorized herein must be consistent with the conditions of

 this certificate. The Commission encourages cooperation between interstate pipelines and local

 authorities. However, this does not mean that state and local agencies, through application of

 state or local laws, may prohibit or unreasonably delay the construction or operation of facilities

 approved by this Commission." (Id. ¶ 14.)

        On September 12, 2017, the County amended its floodplain management regulations (the

 “Floodplain Management Ordinance”). Pursuant to the County’s Floodplain Management

 Ordinance, "[a]ll uses, activities, and development occurring within any floodplain district …

 shall be undertaken only upon the issuance of a zoning permit,” which permits are subject to

 administrative review by the Floodplain Administrator. (Id. ¶ 16.) The Floodplain Management

 Ordinance prohibits “critical facilities” from being located within any area classified as a

 “Special Flood Hazard Area” unless a variance is granted by the Board of Zoning Appeals



                                                   2

Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 2 of 18 Pageid#: 193
 (“BZA”). (Id. ¶ 17.) “Critical facilities” are those that include “hazardous materials or fuel

 storage, and other similar improvements and uses,” and variances may only be approved where

 stringent criteria have been satisfied. (Id. ¶¶ 18, 19.) Failure to comply with any of the

 requirements or provisions of the Floodplain Management Ordinance constitutes a misdemeanor.

 (Id. ¶ 21.)

         Approximately 3.5 miles of pipeline and 1 mile of access roads will cross the areas

 designated as Special Flood Hazard Areas. (Id. ¶ 20.)

         In October of 2017, ACP submitted a “Floodplain Development Package” requesting

 zoning permits to cross eleven (11) floodplains, including two areas designated as a “Floodway

 District,” containing “No-Rise Certificates” prepared by a licensed engineer, and requesting

 variances from the BZA for proposed work in the Floodway Districts. (Id. ¶¶ 22, 23, 24.) On

 January 24, 2018, ACP was notified that the County classified the pipeline as a “critical facility”

 that required variances for all floodplain crossings. (Id. ¶ 27.) Public hearings on the variance

 requests were scheduled for February 12, 2018. (Id. ¶ 25.)

         The County retained an engineering consultant to review ACP’s application and to

 provide a recommendation to the BZA on the variance requests; thereafter, the County requested

 that ACP provide it with additional information, including construction methodologies, hydraulic

 and hydrologic (H&H) analyses for all floodplain crossings, and additional technical data. (Id. ¶

 28.)

         On February 5, 2018, the BZA unanimously voted to dismiss seven of ACP’s eleven

 variance requests because ACP did not have a recorded easement or consent from the underlying

 property owner to request a floodplain permit for the property. (Id. ¶ 29.) ACP requested that

 the BZA defer action on the remaining four variance applications. (Id.)



                                                  3

Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 3 of 18 Pageid#: 194
         From February through September 2018, ACP provided additional information to the

 County’s consultant and revised its modeling to develop revised stream hydrology at each

 crossing. (Id. ¶¶ 31, 32.)

         By letter dated September 21, 2018, ACP requested that its application be placed on the

 BZA’s agenda, and its application was placed on the December 3, 2018, agenda. (Id. ¶¶ 33, 34.)

 In the months leading up to the hearing date, ACP continued to provide information requested by

 the County’s consultant. (Id. ¶¶ 35, 36.)

         ACP’s application was considered by the BZA on December 3, 2018. (Id. ¶ 37.) At this

 meeting, the Planning Director reported that ACP provided all information required by the

 Floodplain Management Ordinance, members of the public spoke in opposition to the

 application, and the County’s consultant recommended conditional approval of the application.

 (Id.) The BZA then voted to deny all four variance requests. (Id.)

         ACP believes that it is highly likely that the BZA will deny the remaining seven requests,

 which are not currently before the BZA. (Id. ¶ 38.) ACP does not identify the status of those

 requests or whether ACP has received property owner consent for a floodplain permit for those

 properties.

         ACP asserts that compliance with the Floodplain Management Ordinance will delay and

 prevent ACP from constructing its pipeline because it will be unable to obtain the zoning permits

 necessary for the floodplain crossings in the Special Flood Hazard Areas or Floodway Districts.

 (Id. ¶¶ 17, 22, 27, 39.)




                                                 4

Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 4 of 18 Pageid#: 195
                                             ARGUMENT

 I.      STANDARD OF REVIEW.

         When evaluating a motion to dismiss for failure to state a claim, a Court must accept as

 true all well-pled allegations. See Vitol, S.A. v. Primerose Shipping Co., 708 F.3d 527, 539 (4th

 Cir. 2013); see also Erickson v. Pardus, 551 U.S. 89, 94 (2007). “While a complaint attacked by

 a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s

 obligation to provide the grounds of his entitlement to relief requires more than labels and

 conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations and quotation marks omitted).

 Stated differently, in order to survive a motion to dismiss, “a complaint must contain sufficient

 factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

         A court need not “accept the legal conclusions drawn from the facts” or “accept as true

 unwarranted inferences, unreasonable conclusions, or arguments.” Eastern Shore Markets, Inc. v.

 J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000). Further, the court need not accept

 unsupported legal conclusions, Revene v. Charles County Comm'rs, 882 F.2d 870, 873 (4th Cir.

 1989), legal conclusions couched as factual allegations, Papasan v. Allain, 478 U.S. 265, 286,

 106 S.Ct. 2932 (1986), conclusory factual allegations devoid of any reference to actual events,

 United Black Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979), or “enriching

 commentary,” Almarode v. Newton, No. 3:16CV637-HEH, 2017 WL 123441, at *2 (E.D. Va.

 Jan. 12, 2017).




                                                    5

Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 5 of 18 Pageid#: 196
 II.        THE COUNTY’S FLOODPLAIN MANAGEMENT ORDINANCE IS IMPOSED BY
            THE NATIONAL FLOOD INSURANCE ACT, WHICH IS NOT PREEMPTED BY
            THE NATURAL GAS ACT.

            The sole basis for ACP’s declaratory judgment action and injunction requests stems from

 a mistaken belief that the County’s Floodplain Management Ordinance was adopted solely and

 exclusively pursuant to Va. Code § 15.2-2280. 1 See Compl. ¶ 15. From that mistaken belief,

 ACP then incorrectly concludes that the Natural Gas Act, 15 U.S.C. §717, et seq., preempts that

 state law and the County’s ability to adopt and enforce floodplain management regulations. The

 County’s Floodplain Management Ordinance, however, was adopted pursuant to a federal

 mandate issued to all community participants in the National Flood Insurance Act, which

 established the National Flood Insurance Program and commissioned the Federal Emergency

 Management Agency (“FEMA”) to promulgate a unified system of minimum floodplain

 management regulations. See, 42 U.S.C. § 4001, et seq.

            A.       Preemption is determined by examining Congressional intent.

            ACP relies upon the Supremacy Clause to assert that the County’s Floodplain

 Management Ordinance is preempted by the Natural Gas Act. The Supremacy Clause states that

 federal law is “the supreme Law of the Land ... any Thing in the Constitution or Laws of any

 State to the Contrary notwithstanding.” U.S. Const., Art. VI, cl. 2. Consequently, Congress

 maintains the authority to preempt state law through federal legislation. Oneok, Inc. v. Learjet,

 Inc., ––– U.S. ––––, 135 S.Ct. 1591, 1595, 191 L.Ed.2d 511 (2015). Whether Congress has

 exercised that authority is “guided first and foremost by the maxim that ‘the purpose of Congress

 is the ultimate touchstone in every pre-emption case.’” Epps v. JP Morgan Chase Bank, N.A.,

 675 F.3d 315, 322 (4th Cir. 2012) (quoting Wyeth v. Levine, 555 U.S. 555, 564, 129 S.Ct. 1187,



 1
     Va. Code § 15.2-2280 provides localities with the authority to adopt zoning ordinances, generally.

                                                             6

Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 6 of 18 Pageid#: 197
 173 L.Ed.2d 51 (2009)). Further, the preemption analysis is built on “the assumption that the

 historic police powers of the States [are] not to be superseded by ... Federal Act unless that [is]

 the clear and manifest purpose of Congress.” Cipollone v. Liggett Grp., 505 U.S. 504, 516, 112

 S.Ct. 2608, 120 L.Ed.2d 407 (1992) (alterations in original) (quoting Rice v. Santa Fe Elevator

 Corp., 331 U.S. 218, 230, 67 S.Ct. 1146, 91 L.Ed. 1447 (1947)).

        B.      Congress did not intend to preempt state and local floodplain management
                regulations adopted pursuant to the National Flood Insurance Act.

        The National Flood Insurance Act did not preempt the state’s police powers to regulate

 land use in flood-prone areas. Instead, it empowered the states to adopt the unified national

 system of regulations for flood plain management promulgated by FEMA, and it incentivized the

 states to adopt the federal regulations for flood plain management through both the proverbial

 “carrot” and “stick” – providing federal funding through the National Flood Insurance Program

 and withholding flood insurance and prohibiting lenders from issuing loans to property owners

 without such insurance in communities that did not comply with the Congressional mandate to

 adopt the federal minimum floodplain management regulations.

        1.      Statement of Congressional findings.

        To help curb the devastation that flooding causes throughout the United States, Congress

 enacted the National Flood Insurance Act (“NFIA”), which authorizes the National Flood

 Insurance Program (“NFIP”). “The National Flood Insurance Act of 1968 (“NFIA”) established

 a national flood insurance program that enables property owners to purchase insurance against

 flood risks at reasonable rates.” Hanover Bldg. Materials, Inc. v. Guiffrida, 748 F.2d 1011, 1012

 (5th Cir.1984); see 42 U.S.C. §§ 4001(a), (c), 4002(b); Flick v. Liberty Mut. Fire Ins. Co., 205

 F.3d 386, 387 (9th Cir.), cert. denied, 531 U.S. 927, 121 S.Ct. 305, 148 L.Ed.2d 245 (2000); Van

 Holt v. Liberty Mut. Fire Ins. Co., 163 F.3d 161, 165 (3d Cir.1998); Gowland v. Aetna, 143 F.3d


                                                   7

Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 7 of 18 Pageid#: 198
 951, 953 (5th Cir.1998); Till v. Unifirst Fed. Sav. & Loan Ass'n, 653 F.2d 152, 156 (5th

 Cir.1981); West v. Harris, 573 F.2d 873, 880 (5th Cir.1978), cert. denied, 440 U.S. 946, 99 S.Ct.

 1424, 59 L.Ed.2d 635 (1979). Congress commissioned FEMA to establish and administer the

 NFIP to make flood insurance available on a nationwide basis. See 42 U.S.C. § 4001(b), §

 4011(a). FEMA has administered the NFIP since 1968. 42 U.S.C. § 4041.

        In the NFIA’s Congressional findings and declaration of purpose, Congress states that

 “flood disasters have … required unforeseen disaster relief measures and have placed an

 increasing burden on the Nation’s resources…,” and finds that “(1) a program of flood insurance

 can promote the public interest by providing appropriate protection against the perils of flood

 losses and encouraging sound land use by minimizing exposure of property to flood losses; and

 (2) the objectives of a flood insurance program should be integrally related to a unified

 national program for flood plain management….” Id. § 4001(a), (c) (emphasis added).

        2.      Declaration of Congressional purpose.

        Among the purposes of the NFIA, Congress states, “It is the further purpose of this

 chapter to (1) encourage State and local governments to make appropriate land use adjustments

 to constrict the development of land which is exposed to flood damage and minimize damage

 caused by flood losses, (2) guide the development of proposed future construction, where

 practicable, away from locations which are threatened by flood hazards….” and to… require

 States or local communities, as a condition of future Federal financial assistance, to

 participate in the flood insurance program and to adopt adequate flood plain ordinances with

 effective enforcement provisions consistent with Federal standards to reduce or avoid future

 flood losses.” Id. §§ 4001(e), 4002(b)(3) (emphasis added).




                                                 8

Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 8 of 18 Pageid#: 199
        C.      The County’s Floodplain Management Ordinance adopts federal law and
                regulations.

        While there can be no question that Virginia has long followed the Dillon Rule and that

 the County’s power to regulate land use was expressly authorized by the General Assembly

 through Virginia Code § 15.2-2280, Code § 15.2-2280 is, in this instance, merely a vessel

 through which the federal regulations were adopted pursuant to a Congressional mandate.

                1.      The County’s Floodplain Management Ordinance adopts federal
                        regulations.

        The NFIA provides for flood mitigation designed to reduce the risk of flood loss in flood-

 prone areas and requires communities to institute flood plain management ordinances to reduce

 the risk of loss due to flooding. See 42 U.S.C. §§ 4001(c), 4002(b), 4022(b), 4102. Flood

 insurance is only available in communities that have adopted floodplain management criteria

 consistent with FEMA's regulations. 42 U.S.C. § 4022(a)(1); 44 C.F.R. § 60.1(a); Oregonians for

 Floodplain Prot. v. U.S. Dep't of Commerce, 334 F. Supp. 3d 66, 69 (D.D.C. 2018). FEMA sets

 the minimum floodplain management criteria. See 44 C.F.R. § 60.1–.26. Communities must

 adopt regulations consistent with FEMA's minimum eligibility criteria. 42 U.S.C. § 4012(c)(2);

 cf. 42 U.S.C. § 4022(a)(1) (prohibiting federal flood insurance to communities that have not

 complied with the criteria).

        FEMA’s minimum floodplain management regulations are set forth in 44 C.F.R. Part 60,

 Subpart A. The County’s Floodplain Management Ordinance tracks the federal regulations.

 Compare 44 C.F.R. § 60.3 and Nelson County Floodplain Management Ordinance, § 10.8,

 attached as Exhibit A. Notably, the County has adopted the federal regulations that govern

 SFHA and Floodway Districts and the variance criteria set by federal regulations that are of




                                                 9

Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 9 of 18 Pageid#: 200
  identified concern by ACP. Compare, e.g., Ex. A, §§ 10.8.A.1, 10.14 – 10.18 and 44 C.F.R. §

  60.3; and Ex. A, §§ 10.14, 10.21 and 44 C.F.R. § 60.6.

         When FEMA amends its regulations, the County is given six months’ notice to revise its

  Floodplain Management Ordinance to comply with FEMA’s revised regulations. 44 C.F.R.§

  60.7. The County cannot change the delineation of any of its floodplain districts, even upon

  provision of studies of natural or man-made changes by the United States Army Corps of

  Engineers, without prior approval from FEMA. Ex. A., § 10.23(E).

                2.      The floodplain categories applicable to the pipeline route were
                        established by FEMA, not Nelson County, in June of 2010.

         The NFIP consists of three principal components: 1) floodplain identification and

  mapping by FEMA; 2) floodplain management, and 3) flood insurance. See Nat'l Wildlife Fed'n

  v. FEMA, 345 F.Supp.2d 1151, 1155 (W.D.Wash.2004). In exchange for federally subsidized

  flood insurance, participating communities must enact certain floodplain management ordinances

  aimed at reducing the risk of future flood damages. See 42 U.S.C. § 4022; see also 44 C.F.R. §

  59.2(b).

         ACP states that it intends to construct 4.5 miles of the pipeline and access roads within

  SFHA and Floodway Districts. (Compl. ¶¶ 20, 22.) The SFHAs and Floodway Districts were

  identified and designated by FEMA, not Nelson County, in FEMA’s Flood Insurance Study

  (“FIS”) and Flood Insurance Rate Map (“FIRM”) dated June 18, 2010. See 44 C.F.R. § 60.3; Ex.

  A, § 10.8.

         The NFIA requires FEMA to “identify flood-prone areas, publish flood-risk zone data,

  and revise that data as needed.” Great Rivers Habitat All. v. FEMA, 615 F.3d 985, 987 (8th

  Cir.2010) (citation omitted); 42 U.S.C. § 4101(a). FEMA has assistance from the Secretaries of

  the Army, Interior, Agriculture, and Commerce as well as the Tennessee Valley Authority and


                                                  10

Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 10 of 18 Pageid#: 201
  heads of other federal departments and agencies to identify flood plain areas, including areas

  with special flood hazards such as the ones in issue in this case. 2 42 U.S.C § 4101(a). To carry

  out its mandate, FEMA conducts studies and publishes FIRMs depicting the SFHAs and the risk

  premium zones applicable to the communities 3 within the flood-risk zones. 44 C.F.R. § 59.1; see

  42 U.S.C. § 4104(a)-(b). The FIRM forms the technical basis for actuarial flood insurance rates

  as well as any necessary floodplain ordinances required of the community. City of Trenton v.

  FEMA, 545 F.Supp. 13, 15 (E.D.Mich.1981). SFHA designations have significant implications

  for property owners because the NFIP prohibits federally regulated lenders from making loans

  secured by improved real estate located in designated SFHAs unless insurance is purchased

  under the NFIP. Great Rivers Habitat All., 615 F.3d at 987 (internal alterations omitted); see also

  42 U.S.C. § 4012a(b)(1).

          FEMA must periodically assess the need to revise and update all floodplain areas and

  flood-risk zones as represented in the FIRM. 42 U.S.C. § 4101(e)-(f). When proposing new flood

  elevation determinations and SFHA designations, FEMA must give notice of such proposals

  directly to local governments of affected communities and publish them for comment in the

  Federal Register and a prominent local newspaper. 42 U.S.C. § 4104(a).

          A property owner or lessee may appeal FEMA’s proposed determinations and

  designations. 42 U.S.C. § 4104(b). That appeal is heard by an independent Scientific Resolution



  2
    Indeed, a Technical Mapping Advisory Council was created pursuant to federal law to ensure that the FEMA
  Administrator has the most accurate flood insurance rate maps available based upon best available client sciences to
  assess flood risks, the impact of the rise in sea level, and future development on flood risk This Council is
  comprised of the FEMA Administrator, Secretaries of the Interior and Agriculture, Under Secretary of Commerce
  for Oceans and Atmosphere, and 16 additional members of professional surveying, mapping, engineering, flood
  hazard determination firms, representatives of the U.S. Geological Survey, State geographic organizations, State
  national flood insurance coordination offices, and the U.S. Army Corps of Engineers, among other professionals. 42
  U.S.C. § 4101a.
  3 “Community” is defined as “a State or a political subdivision thereof which has zoning and building code
  jurisdiction over a particular area having special flood hazards.” 42 U.S.C. § 4003(a)(1).

                                                          11

Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 11 of 18 Pageid#: 202
  Panel, not the County. Id. § 4104-1. The Scientific Resolution Panel consists of five members

  with expertise in the creation and study of flood hazard maps and flood insurance and may

  include representatives from federal agencies not involved in the mapping study in question and

  from other impartial experts; employees of the Federal Emergency Management Agency may not

  serve on the Scientific Resolution Panel. Id. § 4104-1(b). “The sole grounds for appeal shall be

  the possession of knowledge or information indicating that (1) the elevations being proposed by

  [FEMA] ... are scientifically or technically incorrect, or (2) the designation of an identified

  [SFHA] is scientifically or technically incorrect.” Id. § 4104(b). If presented with information

  purporting to contradict FEMA's flood elevation determination, FEMA must take measures to

  resolve such conflicts before issuing a final determination. Id. § 4104(e).

         The SFHAs and Floodway Districts have been recognized in Nelson County as overlays

  to existing districts on the County’s Official Zoning Ordinance Map since the FIRM was

  designated by FEMA on June 18, 2010. Such designations were made by FEMA pursuant to

  federal, not state, law and were adopted as final agency decisions after compliance with federal

  notice requirements.

                 3.      Federal law seeks to constrict development of land with special flood
                         hazards.

         Congress has created criteria for land management and use in areas subject to flooding

  that is designed, to the maximum extent feasible, to (1) constrict the development of land which

  is exposed to flood damage where appropriate, (2) guide the development of proposed

  construction away from locations which are threatened by flood hazards, (3) assist in reducing

  damage caused by floods, and (4) otherwise improve the long-range land management and use of

  flood-prone areas. 42 U.S.C § 4102(c).




                                                   12

Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 12 of 18 Pageid#: 203
         In implementing Congress’ intent to constrict development in flood-prone areas while

  preventing hardships created by the characteristics of the subject property, FEMA has adopted

  regulations implementing a variance procedure under the NFIP. See, generally, 44 C.F.R.§ 60.6.

  In accordance with 44 C.F.R. Part 60, the community must enforce floodplain regulations for all

  development in SFHAs like the ones complained of by ACP. FEMA evaluates such variances

  granted by communities to determine whether they are consistent with stringent floodplain

  management standards required for participation in the NFIP. If not, a community’s

  participation in the NFIP can be suspended by FEMA. 44 C.F.R. § 60.6(a), § 59.24.

         D.      No provision of the Natural Gas Act seeks to preempt the National Flood
                 Insurance Act.

         While Congress may explicity or implicitly preempt state law, (see Oneok, 135 S.Ct. at

  1595; see Wash. Gas Light Co. v. Prince George's Cty. Council, 711 F.3d 412, 419-20 (4th Cir.

  2013)), no provision of the Constitution provides that one federal statute may preempt another

  federal statute. In fact, it is generally assumed that Congress does not intentionally pass

  conflicting laws and that there is no inherent hierarchy of importance among federal statutes.

         Because the laws of preemption do not apply to determine the hierarchy of two federal

  statutes and because the County’s Floodplain Management Ordinance constitutes the adoption of

  federal law, ACP’s request for a declaratory judgment and permanent injunction on the basis of

  preemption must be denied.

  III.   ACP CANNOT ESTABLISH ENTITLEMENT TO PRELIMINARY INJUNCTIVE
         RELIEF.

         Pursuant to Winter v. Natural Resources Defense Council, 555 U.S. 7 (2008), the movant

  shows an entitlement to relief by establishing “[1] that he is likely to succeed on the merits, [2]

  that he is likely to suffer irreparable harm in the absence of preliminary relief, [3] that the



                                                    13

Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 13 of 18 Pageid#: 204
  balance of equities tips in his favor, and [4] that an injunction is in the public interest.” Centro

  Tepeyac v. Montgomery Cty., 722 F.3d 184, 188 (4th Cir. 2013) (en banc)(quoting Winter, 555

  U.S. at 20); see also League of Women Voters of N.C. v. North Carolina, 769 F.3d 224, 249 (4th

  Cir. 2014) (discussing and applying Winter standard). The movant must satisfy all four

  requirements to obtain preliminary injunctive relief. Real Truth About Obama, Inc. v. FEC,

  575 F.3d 342, 345–46 (4th Cir. 2009), vacated on other grounds, 559 U.S. 1089 (2010). Further,

  as the Supreme Court explained in Winter, a preliminary injunction is “an extraordinary remedy

  that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”

  Winter, 555 U.S. at 22. Because the plaintiff’s entire case relies upon the principles of

  preemption, it cannot establish any element required by Winter.

          A.       ACP is not likely to succeed on the merits.

          ACP must show that the NGA preempts the NFIA and regulations promulgated by

  FEMA in accordance with the NFIA. 4 As ACP has alleged no facts upon which this Court may

  make a determination that Congress intended to preempt the NFIA with the NGA, ACP cannot

  make the requisite showing necessary to establish a likelihood of success on the merits.

          B.       ACP is not likely to suffer irreparable harm.

          ACP has stated no facts in its Complaint to establish that it will suffer irreparable harm if

  an injunction is not granted. The only averment on point is the following: “If Defendants are not

  enjoined, Atlantic will be irreparably harmed by its inability to construct the Project as approved


  4
   Moreover, the Complaint fails to allege facts sufficient to show that the NGA preempts the entire field of natural
  gas regulation in any event. See Van Scyoc v. Equitrans, L.P., 255 F. Supp. 3d 636, 639–40 (W.D. Pa. 2015)
  (holding that the NGA did not completely preempt the field of natural gas regulation); PPL EnergyPlus, LLC v.
  Nazarian, 753 F.3d 467 (4th Cir. 2014) (“[T]he NGA will not preempt every state or local law with an incidental
  impact on interstate gas transportation, and that in such a system of “interlocking jurisdiction” tensions will
  doubtlessly arise yet nevertheless coexist within the congressionally-“assigned sphere[s].”) (quoting NW. Cent.
  Pipeline Corp. v. State Corp. Comm'n, 489 U.S. at 506, 515, 515 n.12, 109 S.Ct. 1262); see also Schneidewind, 485
  U.S. at 308, 108 S.Ct. 1145.


                                                          14

Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 14 of 18 Pageid#: 205
  in the FERC Certificate.” (Compl. ¶ 50.) Such conclusory allegation is not sufficient to meet

  the Twombly/Iqbal pleading standard.

         Moreover, ACP cannot demonstrate that the lack of injunction will cause it any harm at

  this juncture in its pipeline project as federal permits necessary for the construction of the

  pipeline have been vacated by the Court of Appeals as recently as two weeks ago. See

  Cowpasture River Preservation Association v. Forest Service, ___ F.3d ___, 2018 WL 6538240

  (4th Cir. 2018). Additionally, in November of 2018, the United States Army Corps of Engineers

  suspended Clean Water Act Nationwide Permit 12 (“NWP 12”) for ACP to cross more than

  1,500 streams in three states, including the floodplains in issue in this case, after the Court of

  Appeals vacated the Corps’ verification of Mountain Valley Pipeline’s compliance with NWP

  12. See Sierra Club v. United States Army Corps of Engineers, 909 F.3d 635 (4th Cir. 2018).

         Other critical federal permits have also been vacated, including the right-of-way permit

  issued by the National Park Service in August of 2018. Sierra Club v. United States Dep’t of

  Interior, 899 F.3d 260 (4th Cir. 2018). The Court of Appeals also vacated the Incidental Take

  Statement issued by the U.S. Fish and Wildlife Service in May of 2018. Sierra Club v. United

  States Dep’t of Interior, 722 Fed.Appx. 321 (4th Cir. 2018).

         Without the necessary federal permits to proceed with construction, ACP will not be

  harmed by the County’s Floodplain Management Ordinance. Accordingly, ACP cannot

  demonstrate irreparable harm if this Court declines to enter a preliminary injunction.

         C.      The balance of equities does not tip in ACP’s favor.

         The County’s Floodplain Management Ordinance was adopted in accordance with federal

  laws that prohibit the issuance of flood insurance for any jurisdiction that fails to adopt

  floodplain management regulations promulgated by FEMA. 42 U.S.C. § 4022(a)(1).



                                                    15

Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 15 of 18 Pageid#: 206
         On a parcel by parcel basis, failure to comply with the Floodplain Management

  Ordinance can result in the property owners over whose property ACP seeks to build its pipeline

  to be denied flood insurance coverage for the entirety of their property. 42 U.S.C. § 4023

  (prohibiting flood insurance coverage for any property for which the FEMA Administrator finds

  or the County declares to be in violation of State or local laws, regulations, or ordinances which

  are intended to discourage or otherwise restrict land development or occupancy in flood-prone

  areas). Without the availability of flood insurance issued through the NFIP, lenders are

  prohibited by law from making loans secured by improved real estate located in designated

  SFHAs. 42 U.S.C. § 4012a(b)(1).

         To the extent that ACP’s pipeline construction is not in accordance with the County’s

  Floodplain Management Ordinance, ACP’s construction can compromise the underlying

  property owners’ ability to receive insurance remuneration in the event of a flood, leaving such

  property owners without homes or the ability to rebuild or replace their possessions long after

  ACP has constructed its pipeline and left Nelson County.

         D.      An injunction exempting ACP from compliance with all local laws, regulations
                 and rules is not in the public interest.

         In its prayer for relief, ACP seeks a declaration that the County’s Zoning Ordinance,

  Floodplain Regulations, and any other local laws, regulations, and/or rules are preempted by

  federal law and are, thus, null and void. It also seeks preliminary and permanent injunctive

  relief enjoining the County from administering and enforcing such local laws as well as its

  attorneys’ fees and costs from the County. Such a request is overly broad as it seeks relief

  beyond that necessary to construct the pipeline and is, therefore, not in the public interest.

         Moreover, while there has been a Congressional finding that construction and regulation

  of interstate gas pipelines is in the public interest, Congress has also found that the adoption,


                                                   16

Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 16 of 18 Pageid#: 207
  implementation, and enforcement of a unified national land use plan for floodplain management

  to minimize and the likelihood of personal and economic devastation from flooding disasters is

  in the public interest. Based upon the allegations before the Court, the Court is left without any

  criteria to determine which public interest should control.

                                           CONCLUSION

         For the foregoing reasons, Nelson County Board of Supervisors and Nelson County,

  Virginia, by counsel, requests that this Court grant its motion to dismiss and for such other and

  further relief as may be necessary and this Court deems appropriate.


                                               NELSON COUNTY BOARD OF SUPERVISORS
                                               and
                                               NELSON COUNTY, VIRGINIA

                                                 /s/ Jennifer D. Royer
                                                       Of Counsel

  Jennifer D. Royer, Esq. (VSB # 68099)
  ROYER LAW FIRM, P.C.
  1901 Denniston Ave, SW
  PO Box 4525
  Roanoke, Virginia 24015
  540-788-2982 Telephone
  540-675-4093 Facsimile
  jroyer@royerlawfirm.com

  AND

  Phillip D. Payne, IV, Esq. (VSB # 25405)
  402 Court Street, 2nd Floor
  Post Office Box 299
  Lovingston, Virginia 22949
  434-263-5555 Telephone
  434-263-4440 Fascimile
  phillip.payne@phillippaynelaw.com

  Counsel for defendants Nelson County
  Board of Supervisors, and Nelson County, Virginia



                                                  17

Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 17 of 18 Pageid#: 208
                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 1st day of January, 2019, I electronically filed the
  foregoing with the Clerk of the Court using the CM/ECF system, which will then send
  notification of such filing (NEF) to the following users:

         Richard D. Holzheimer, Jr. (VSB# 40803)
         MCGUIRE WOODS, LLP
         1750 Tysons Boulevard, Suite 1800
         Tysons, Virginia 22102
         Telephone: (703) 712-5000
         Fax: (703) 712-5281
         rholzheimer@mcguirewoods.com


                                                       /s/ Jennifer D. Royer
                                             Jennifer D. Royer, Esq. (VSB # 68099)
                                             ROYER LAW FIRM, P.C.
                                             1901 Denniston Ave, SW
                                             PO Box 4525
                                             Roanoke, Virginia 24015
                                             540-788-2982 Telephone
                                             540-675-4093 Facsimile
                                             jroyer@royerlawfirm.com
                                             Counsel for defendants Nelson County
                                             Board of Supervisors and Nelson County, Virginia




                                                18

Case 3:18-cv-00115-NKM-JCH Document 10 Filed 01/01/19 Page 18 of 18 Pageid#: 209
